Citation Nr: 1104567	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-27 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected right hip disorder.

2.  Entitlement to a compensable initial rating for the Veteran's 
service-connected right knee disorder and a rating in excess of 
10 percent from December 16, 2008.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1993 to January 
1994. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In January 2009 the RO issued an additional rating decision 
wherein it increased the rating for the Veteran's right knee 
disorder to 10 percent, effective from December 16, 2008.  As 
this increase does not constitute a full grant of all benefits 
possible, and as the Veteran has not withdrawn his claim on this 
issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In his December 2007 Substantive Appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge.  Such a hearing 
was scheduled for March 2009; however, on the day of the hearing 
the Veteran did not report for his hearing and called indicating 
that he could not attend due to work obligations.  He 
subsequently filed a motion to reschedule the hearing.  The 
Veterans Law Judge assigned to conduct the hearing subsequently 
denied the motion to reschedule, finding that the Veteran had not 
demonstrated good cause for his failure to appear in accordance 
with the provisions of 38 C.F.R. § 20.704 (2010).  


FINDINGS OF FACT

1.  The Veteran's service-connected right hip disability has been 
manifested by painful motion due to bursitis absent compensable 
limitation of motion even when functional impairment on use is 
considered.

2.  The Veteran's service-connected right knee disability has 
been manifested arthritis, painful motion, effusion and crepitus, 
but absent leg flexion limited to 60 degrees, leg extension 
limited to 5 degrees, or clinical evidence of subluxation or 
lateral instability.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's service-connected right hip strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.45, 4.69, 4.71a, Diagnostic Codes 
5019, 5252 (2010).

2.  The criteria for a 10 percent rating, but no higher, for the 
Veteran's service-connected right knee disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 
4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in October 2005, March 2008 and 
June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court or Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations 
in increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
however, finding that VA is not required to tailor § 5103(a) 
notice to individual veterans or to notify them that they may 
present evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life for 
proper claims adjudication.  For an increased rating claim, 
section § 5103(a) now requires that the Secretary notify 
claimants generally that, to substantiate a claim, they must 
provide, or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that notice specific to individual Veterans 
is no longer required in increased compensation claims).  The 
Board notes that the Veteran's claims originate from the grant of 
service connection for those disabilities and that Vazquez-Flores 
is therefore inapplicable.  Nevertheless, the June 2008 letter to 
the Veteran did contain the pertinent information. 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  For example, the RO 
has associated the Veteran's service treatment records (STRs) 
with the claims folder as well as clinical records from the VA 
Medical Centers in White River Junction, Vermont and Salt Lake 
City, Utah.

Notably, the Veteran was last contacted in June 2008 to identify 
any additional VA and/or private clinical records pertinent to 
his claims on appeal.  The Board is unaware of any specific 
custodians of information who may have evidence pertinent to the 
claims on appeal.  Furthermore, the Board is unaware of any 
records with the Social Security Administration which could have 
a bearing on the adjudications.  The Board notes that "the duty 
to assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The Veteran was afforded several VA examinations during the 
pendency of the appeal.  These reports of the examinations 
reflect that the examiners reviewed the pertinent medical 
records, recorded the Veteran's current complaints, conducted 
appropriate physical examinations and provided all findings 
necessary to decide the claims on appeal.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Notably, the Veteran failed to report for X-ray 
examination in January 2009.

Since the last VA examination was conducted in December 2008, the 
Board finds no lay or medical evidence suggesting symptomatology 
which would support higher initial schedular ratings.  As such, 
additional examination is not warranted.  VAOPGCPREC 11-95 (Apr. 
7, 1995).

Applicable law and regulation

The Veteran has claimed entitlement to an initial rating in 
excess of 10 percent for his service-connected right hip 
disorder.  He has also claimed entitlement to a compensable 
initial rating for his service-connected right knee disorder and 
a rating in excess of 10 percent from December 16, 2008.  
Essentially, the Veteran contends that the evaluations assigned 
for those conditions do not accurately reflect their severity.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

Separate diagnostic codes identify various disabilities and the 
criteria for specific ranges.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable through 
the assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required by that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.1.  

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable 
doubt as to the degree of disability will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view 
of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all findings specified.  38 C.F.R. 
§ 4.21.  The Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether or 
not they were raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  Use of descriptive terminology by VA examiners 
and others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
strength, speed coordination, and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, adhesion, 
defective innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.

In addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Veteran first claimed entitlement to service connection for 
his right knee and right hip disorders in October 2005, asserting 
that they were a result of his service-connected right ankle 
disability.  A February 2006 rating decision granted entitlement 
to service connection for both conditions and assigned a 10 
percent rating for the Veteran's right hip disorder and a 
noncompensable rating for the Veteran's right knee disorder, both 
effective from October 6, 2005, the date that the Veteran first 
filed his claim.  The Veteran submitted a Notice of Disagreement 
(NOD) with that rating decision in December 2006.  The RO issued 
a Statement of the Case (SOC) in July 2007, and in December 2007 
the Veteran filed a Substantive Appeal (VA Form 9).  

As noted above, the RO granted entitlement to a 10 percent rating 
for the Veteran's service-connected right knee disorder effective 
from December 16, 2008, in a subsequent January 2009 rating 
decision.  However, as this increase does not constitute a full 
grant of all benefits possible that issue remains on appeal.  See 
AB, 6 Vet. App. 35 (1993).

Right Hip Disorder

The Veteran's service-connected right hip disorder, characterized 
as right hip strain, has been rated as 10 percent disabling under 
Diagnostic Code 5252 for the entirety of the period on appeal.  

In general, 38 C.F.R. § 4.71, Plate II provides a standardized 
description of hip movement, to include showing that normal hip 
flexion is from zero to 125 degrees, and that normal hip 
abduction is from zero to 45 degrees.

Under Diagnostic Code 5251, for limitation of extension of the 
thigh, a maximum rating of 10 percent is assigned for limitation 
of extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.

Under Diagnostic Code 5252, a 10 percent disability rating is 
assigned for flexion of the thigh limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher 
rating of 20 percent, there must be limitation of flexion to 30 
degrees.  Id.

Under Diagnostic Code 5253, a 10 percent rating is assigned when 
there is limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such that it 
is not possible to toe out more than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  Where there is limitation of 
thigh abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.  Id.

As noted below, the Veteran has been diagnosed with bursitis of 
the right hip.  Bursitis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis, 
when established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The evidence of record in this case includes VA treatment 
records, VA examination reports and written statements from the 
Veteran.  In pertinent part, the Veteran was seen in the VA 
clinical setting in June 2005 reporting the onset of right hip 
discomfort, aggravated with running, for the prior year.  At that 
time, physical examination demonstrated full range of right hip 
motion (FROM) without pain.  An X-ray examination of the pelvis 
and right hip was interpreted as normal.

In January 2006, the Veteran was afforded a VA examination in 
support of his claim.  During that examination, the Veteran 
stated that he started noticing some discomfort in the lateral 
portion of his hip about a year and a half earlier.  That 
particular area was not tender at rest, but while walking the 
Veteran pointed to an area posterior to the right trochanteric.  
The Veteran reported that the discomfort was a continuous dull 
pain of about 2-3 out of 10 and that it was worsened by exercise 
such as running or walking.  The Veteran also described fatigue 
in the right gluteus maximum muscle after walking or running, but 
he denied weakness, stiffness, swelling, heat, redness, 
instability, locking, lack of endurance, dislocation, 
subluxation, deformity or constitution symptoms of arthritis.  
The Veteran denied difficulty with standing.  No limitations on 
activities of daily life were indicated.  The Veteran did report 
problems with running, sports activities and weight-bearing 
activities, but acknowledged that he was able to rock-climb and 
ice-climb without difficulty.  In addition, the Veteran indicated 
that he was a skier and found that cross-country skiing does not 
cause pain.  The Veteran noted that he had been provided shoe 
orthotics and that he had crutches which he used as needed for 
flares.  

With regard to flares, the Veteran stated that he had severe pain 
flares every six weeks, lasting for one day in duration, that 
only caused minimal additional limitation of motion of the right 
hip.

On physical examination, the Veteran had a very slight antalgic 
gait.  Musculature of the lower right extremity revealed 
excellent tone and bulk.  No tenderness of the sacroiliac (SI) 
joint of the trochanteric bursa was noted.  There was no 
deformity or atrophy of the gluteus maximus or the lateral hip.  
The examiner also noted that there was no ankylosing, 
inflammation, dislocation, loss of bone or deformity noted.  
Range of motion studies were conducted and revealed passive 
flexion from zero to 100 degrees without pain, active flexion 
against gravity from zero to 90 degrees without pain, and flexion 
against strong resistance from zero to 90 degrees with pain at 90 
degrees.  Additional loss of range of motion with repetitive use 
was 10 degrees.  Further studies revealed extension from zero to 
10 degrees without pain and no additional loss of motion with 
repetitive.  Abduction studies indicated range of motion from 
zero to 30 degrees without pain, and adduction studies indicated 
range of motion from zero to 15 degrees without pain.  
Radiographic imagery was negative and the examiner diagnosed 
right hip strain.

In a VA Form 9 filing received in September 2007, the Veteran 
described right hip disability manifested by limitation of 
motion, weakened movement, fatigability, incoordination, and 
severe pain with movement.  He had obtained only a temporary 
relief of symptoms with Cortisone shots.

The Veteran was afforded an additional VA examination in February 
2008.  During that examination, the Veteran reported that he was 
still very active physically and was able to run, jump, crawl, 
climb, ski, rock-climb and ice-climb.  The Veteran did report 
pain with these activities, but stated that he simply tolerated 
it.  With regard to his right hip, the Veteran stated that the 
pain had progressively worsened.  His pain was constantly at a 
level of about 6 out of 10 and flared to 9 out of 10 almost twice 
a week.  He stated that cortisone shots relieved the pain to 
approximately a 1 out of 10 for about three months, but that it 
gradually returns.  

Physical examination indicated normal strength throughout both 
lower extremities without muscle atrophy.  Sensory function, 
including pain, temperature, touch, position and vibratory 
senses, were all normal.  Range of motion studies with the knee 
straight indicated flexion from zero to 80 degrees, abduction 
from zero to 45 degrees and adduction from zero to 30 degrees.  
Range of motion studies with the knee flexed indicated flexion 
from zero to 120 degrees and internal and external rotation from 
zero to 30 degrees.  Pain was noted with rotation beyond 30 
degrees.  No additional limitation was noted on repeat testing 
and no additional loss of range of motion due to pain, weakness, 
impaired endurance, fatigue, incoordination or flare-ups was 
indicated.  The examiner diagnosed probable chronic bursitis of 
the right hip.  

The Veteran underwent his most recent VA examination in December 
2008.  During that examination, with regard to his right hip, the 
Veteran reported baseline pain of 7 or 8 out of 10, which was 
further aggravated by impact or running.  The Veteran stated that 
cortisone shots helped reduce his overall baseline pain to a 4 or 
5 out of 10.  He described hip pain flares to 10/10 intensity 
which generally took 2 to 3 days for the pain to subside to 
baseline.  The Veteran reported that he was not taking any 
medications specifically for his right hip.  He further indicated 
that he could work in his garden but could not rake his yard or 
do laundry because of the need for repetitive bending and 
twisting.  

On examination, the VA examiner noted a slightly antalgic gait 
and indicated that the Veteran was uncomfortable when he is 
seated, having to switch sides secondary to his hip.  The use of 
orthotics was noted, but no other assistive devices were 
indicated.  Physical examination of the right hip demonstrated 
trochanteric tenderness.  Range of motion studies revealed 
flexion from zero to 95 degrees without pain.  Extension from 
zero to 20 degrees and abduction from zero to 45 degrees were 
noted with pain at the very end ranges in the hip trochanter.  
Adduction was from zero to 25 degrees without pain.  External and 
internal rotation were from zero to 60 and zero to 40 degrees 
respectively, with pain at the very end of external rotation 
only.  The examiner diagnosed the Veteran with right hip 
trochanteric bursitis.  

After thoroughly reviewing the evidence of record, the Board 
finds that the Veteran's right hip disorder does not warrant a 
rating in excess of 10 percent for any time during the appeal 
period.  With respect to range of motion, the Veteran's clinical 
findings demonstrated right hip flexion from 80 to 95 degrees, 
extension to 0 degrees, abduction no worse than 30 degrees and 
adduction no worse than 15 degrees.  These range of motion 
findings fall well short of the criteria for compensable 
limitation of motion under Diagnostic Codes 5251, 5252 and 5253.

The Board has also considered the Veteran's report of right hip 
pain exacerbated by use, which is deemed credible and consistent 
with the evidentiary record.  In January 2006, the VA examiner 
indicated that the Veteran's functional impairment reduced his 
flexion to 80 degrees but had no effect on other ranges of 
motion.  In February 2008, the VA examiner found no objective 
evidence of additional loss of range of motion due to pain, 
weakness, impaired endurance, fatigue, incoordination or flare-
ups of disability.  In December 2008, the VA examiner only found 
pain at the end range of motion.  

Even in light of the Veteran's subjective complaints, the overall 
lay and medical evidence demonstrates that, even when considering 
functional loss due to pain, weakness, fatigability, or 
incoordination, the Veteran's overall right hip motion does not 
meet, or more nearly approximate, the criteria for a compensable 
rating under Diagnostic Codes 5251, 5252 and 5253.

As such, the Veteran has been assigned a 10 percent rating under 
Diagnostic Code 5003, which contemplates bursitis with painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5019.  There 
is simply no basis to award a higher rating still under this 
diagnostic code.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes.  Other diagnostic codes 
related to the hip include Diagnostic Code 5250 for ankylosis of 
the hip, Diagnostic Code 5254 for flail joint, and Diagnostic 
Code 5255 for impairment of the femur. The medical evidence does 
not indicate the Veteran's right hip disability has resulted in a 
flail joint or impairment of the femur, and so Diagnostic Codes 
5254 and 5255 are inapplicable.  Furthermore, Diagnostic Code 
5250 is also inapplicable as no form of ankylosis has been 
demonstrated.  See generally Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (defining ankylosis as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure).

In short, the medical evidence does indicate that the Veteran's 
right hip is manifested by complaints of pain and limitation of 
motion.  However, that evidence does not indicate range of motion 
results warranting a higher rating under Diagnostic Codes 5251, 
5252 or 5253.  The Board notes that the Veteran's functional loss 
was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. 202.  Indeed, it appears that the Veteran's current right 
hip 10 percent rating is primarily based on functional loss due 
to pain noted during the original January 2006 VA examination.  

Overall, the lay and medical evidence is against a rating greater 
than 10 percent for right hip disability for any time during the 
appeal period.  To the extent that the Veteran argues entitlement 
to a higher rating, the Board places greater probative value to 
the clinical findings and opinions by VA examiners who have 
greater expertise and training than the Veteran in evaluating the 
extent orthopedic disability in this case.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Right Knee Disorder

The Veteran's service-connected right knee disorder, 
characterized as right knee strain with mild degenerative 
changes, was initial rated as noncompensable under Diagnostic 
Code 5260 and was increased to 10 percent disabling under 
Diagnostic Code 5299-5260 effective from December 16, 2008.

The Veteran's specific knee diagnosis is not listed in the Rating 
Schedule.  However, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

Knee disabilities may be rated under several different diagnostic 
codes.  If the evidence shows compensable limitation of both 
flexion and extension, two separate disability ratings may be 
assigned.  VAOPGCPREC 9-2004.  Diagnostic Code 5260 concerns 
limitation of leg flexion.  A noncompensable evaluation is 
assigned where flexion is limited to 60 degrees.  A 10 percent 
rating is assigned where flexion is limited to 45 degrees.  A 20 
percent rating is assigned where flexion is limited to 
30 degrees.  Finally, a 30 percent rating is assigned where 
flexion is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under 
Diagnostic Code 5261, a noncompensable evaluation is assigned 
where extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 20 
degrees.  A 40 percent evaluation is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joint.  When however, the limited motion of the specific 
joint or joints involved would be noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned for 
each involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, 
however, arthritis is rated as 10 percent disabling when shown by 
x-ray evidence of the involvement of two or more major joint or 
two or more minor joint groups, or as 20 percent disabling when 
shown by x-ray evidence of the involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2010). 

Additional rating criteria are found under Diagnostic Code 5256 
(ankylosis of the knee), 5258 (dislocated semilunar cartilage), 
5259 (symptomatic removal of the semilunar cartilage) and 5262 
(impairment of the tibia and fibula).  

VA's General Counsel has provided guidance concerning increased 
rating claims for knee disabilities.  See VAOPGCPREC 23-97 
(1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was 
held that a veteran who has arthritis and instability of the knee 
might be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon additional 
disability.  When a knee disability is already rated under 
Diagnostic Code 5257, the veteran must also have limitation of 
motion under Diagnostic Code 5260 or Diagnostic Code 5261 in 
order to obtain a separate rating for arthritis.  Of course, a 
separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on x-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited motion 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In addition, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 
5010.  Rating personnel must consider functional loss and clearly 
explain the impact of pain upon the disability.  Further, if a 
musculoskeletal disability is rated under a specific diagnostic 
code that does not involve limitation of motion and another 
diagnostic code based on limitation of motion may be applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45 and 4.59. 

The relevant evidence of record for the period on appeal includes 
VA treatment records, VA examination reports and written 
statements from the Veteran.

The Veteran's clinical records from White River Junction are 
significant for a June 2005 clinical evaluation, which found full 
range of right knee motion without pain.

The Veteran was first afforded a VA examination in connection 
with his right knee disorder in January 2006.  During that 
examination, the Veteran reported intermittent sharp pains in his 
right knee that were moderate at times and severe with exercise.  
Precipitating factors included weight-bearing activities, such as 
running or walking quite a distance.  He reported weakness, 
instability, fatigue and lack of endurance, but denied stiffness, 
swelling, effusion, heat, redness, locking, dislocation, 
subluxation, deformity and constitutional symptoms of arthritis.  
With respect to functional impairment, the Veteran reported being 
able to walk approximately 15 minutes without noticing pain, and 
being able to stand without difficulty.

On physical examination, the examiner noted a very slight 
antalgic gait and excellent tone and bulk with regard to 
musculature of the Veteran's right lower extremity.  The 
Veteran's right knee appeared normal to inspection.  Trace 
effusion was noted, which was non-inflamed and non-tender.  No 
varus or valgus deformity was indicated, but mild crepitation was 
noted.  In addition, there was no ankylosis, inflammation, 
dislocation, or loss of bone, and McMurray evaluation and drawer 
sign were both negative.  Range of motion studies revealed 
flexion to 112 degrees and extension to zero degrees, without 
pain or any additional loss of motion on repetitive use.  
Radiographic imagery of the knees revealed early degenerative 
arthritis.  Specifically, those x-rays showed lateral and medial 
subchondral sclerosis and joint space narrowing with a small spur 
on the medial tibial spine.  The examiner diagnosed the Veteran 
with right knee strain.

In his VA Form 9 filing received in September 2007, the Veteran 
reported symptoms of right knee weakness, excess fatigability, 
and painful movement on a daily basis.

The Veteran was afforded an additional VA examination in February 
2008.  During that examination, the Veteran reported that he was 
still very active physically and was able to run, jump, crawl, 
climb, ski, rock-climb and ice-climb.  The Veteran did report 
pain with these activities, but stated that he simply tolerated 
it.  At this time, the Veteran reported that his right knee pain 
had become relatively constant and was a 2 out of 10 with flare-
ups resulting in a 5 out of 10 after running, squatting or 
climbing for a prolonged period of time.  He denied 
incapacitating episodes of right knee pain, he did not wear a 
knee brace and denied knee swelling in the knee.  

On examination, the examiner noted that X-rays from October 2007 
indicated normal findings, which was a clear discrepancy from the 
earlier radiographic report.  No significant limitations were 
noted.  Range of motion studies of the right knee revealed 
flexion from to 130 degrees and extension to zero degrees, 
without additional limitations on repeat testing and without 
additional loss of range of motion due to pain, weakness, 
impaired endurance, fatigue, incoordination or flare-ups.  
Physical examination indicated that the knee was quite stable, 
with no laxity of the cruciate or the collateral ligaments.  Some 
patellar crepitus and a positive patellar apprehension test were 
noted and there was moderately severe tenderness along the medial 
aspect of the patella on the right.  There was no swelling or 
inflammation and musculature, strength, temperature, position and 
vibratory senses were all normal.  The examiner diagnosed the 
Veteran with probable patellofemoral chondromalacia of the right 
knee.

Most recently, the Veteran was afforded an additional VA 
examination in December 2008.  During that examination, the 
Veteran reported that he normally had baseline pain of 5 to 6 out 
of 10, but that over the past two months his baseline pain had 
been a 7 out of 10.  The Veteran stated that he periodically felt 
his knee "give way," but that his main problem with his right 
knee was fatigue and 10/10 pain when engaged in high impact 
activities.  He further indicated that he could work in his 
garden but could not rake his yard or do laundry because of the 
need for repetitive bending and twisting.  Range of motion 
studies revealed flexion to 120 degrees with pain starting at 110 
degrees.  Further range of motion studies revealed extension to 
zero degrees, with pain along the lateral joint lines starting at 
2 degrees.  No additional loss of range of motion was indicated 
due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  The examiner noted that the 
Veteran's right knee was not assessed fully as the Veteran was 
guarding quite a bit and stated a phobia of having anyone tap on 
his patellar tendon with a reflux hammer.  The examiner noted 
that he was therefore unable to do a successful valgus, varus or 
anterior drawer test and that McMurray was also invalid.  The 
examiner stated that, given the Veteran's description of "give 
way" episodes of the knee, there was some subjective 
instability.  The Veteran was diagnosed with right knee strain 
with symptoms suggestive of internal derangement. 

As noted in the Introduction, prior to December 16, 2008, the 
Veteran was assigned a noncompensable evaluation for his service-
connected right knee disorder.  Starting December 16, 2008, the 
Veteran was assigned a 10 percent evaluation for that condition.  
Accordingly, as discussed in greater detail below, there are two 
separate rating periods that the Board must evaluation: the 
period prior to December 16, 2008, and the period starting on 
December 16, 2008.

After reviewing the entirety of the record, the Board finds that 
with regard to the appeal period prior to December 16, 2008, the 
evidence of record demonstrates that a compensable disability 
rating is warranted.  

The January 2006 VA examination included X-ray findings of right 
knee arthritis.  Thus, a compensable rating under Diagnostic Code 
5003 is potentially applicable.  The VA examiners in January 2006 
and February 2008 did not describe objective evidence of painful 
motion.  However, these examinations demonstrated less than 
normal flexion as well as objective findings of trace effusion 
and crepitation.  The Veteran also credibly reported painful 
right knee motion on use.

Given these findings, the Board finds that the Veteran's overall 
findings more nearly approximate the criteria for a 10 percent 
rating under Diagnostic Code 5003 since the inception of the 
appeal.

However, the Board finds that the lay and medical evidence is 
against a rating greater than 10 percent for any time during the 
appeal period.  With respect to limitation of motion, the 
clinical findings of record demonstrate that the Veteran has no 
limitation of extension and that his limitation of flexion has 
been no worse than 112 degrees.  These findings fall well short 
of the criteria for a compensable rating under Diagnostic Codes 
5260 or 5261.

The Board acknowledges that the Veteran voiced subjective report 
of painful right knee motion as well as weakness, instability, 
fatigue, and lack of endurance, particularly with prolonged use.  
However, the VA examiner in January 2006 specifically found that 
the Veteran did not demonstrate any additional loss of motion 
with repetitive use and the VA examiners in February 2008 and 
December 2008 found that the Veteran did not demonstrate any 
additional limitation of motion due to pain, weakness, impaired 
endurance, fatigue, incoordination or flare-ups.  

Even in light of the Veteran's subjective complaints, the overall 
lay and medical evidence demonstrates that, even when considering 
functional loss due to pain, weakness, fatigability, or 
incoordination, the Veteran's overall right knee motion does not 
meet, or more nearly approximate, the criteria for a compensable 
rating under Diagnostic Codes 5260 and/or 5261.  In so deciding, 
the Board finds that the clinical findings and opinions by VA 
examiners, who have greater expertise and training than the 
Veteran in evaluating the extent orthopedic disability in this 
case, substantially outweigh the Veteran's lay perceptions of 
disability in this case.  

The Board further notes that the 10 percent evaluation under 
Diagnostic Code 5003, for the entire appeal period, compensates 
the Veteran for his painful right knee symptoms.  There is no 
basis for a higher rating still based upon arthritis 
symptomatology.

A separate compensable rating may be assigned under Diagnostic 
Code 5257, which provides ratings for other impairment of the 
knee that include recurrent subluxation or lateral instability.  
Under Diagnostic Code 5257 a 10 percent rating will be assigned 
with evidence of slight recurrent subluxation or lateral 
instability of the knee; a 20 percent rating will be assigned 
with evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not predicated 
on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  

The Board notes the Veteran has described subjective symptoms of 
right knee give-way and weakness.  However, the VA examiners in 
January 2006 and February 2008 specifically found no evidence of 
instability or subluxation on actual examination.  The Board 
finds that the clinical findings and opinions by these VA 
examiners, who have greater expertise and training to evaluate 
true instability or subluxation, substantially outweigh the 
Veteran's lay perceptions of disability in this case.

In December 2008, the VA examiner noted that the Veteran had a 
phobia of being tapped with a reflex hammer and that there may be 
some subjective instability.  However, the examiner did not 
perform an examination based upon the Veteran's wishes.  Notably, 
the Veteran had voiced subjective reports of instability on his 
prior VA examinations which were not borne out by actual 
examination findings.  His allegations of true instability are 
not deemed credible in light of the actual clinical findings, and 
lack of any clinical finding of instability or subluxation.  The 
Board notes that the Veteran has a minimal duty to allow VA 
examination as necessary to substantiate his claim.  See 
VAOGCPREC. 4-91.

The Board has considered whether increased staged ratings are 
warranted in this case.  See Fenderson v. West, 2 Vet. App. 119 
(1999).  As discussed in detail above, however, the Board 
concludes that at no time during the appeal period did the 
Veteran's service-connected right knee disorder meet any 
applicable criteria for a disability rating in excess of 10 
percent.  

The Board further notes that there is no competent evidence of 
ankylosis, history of removal of cartilage, dislocated semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, the criteria of Diagnostic Codes 5256, 
5258, 5259, 5262 and 5263 do not apply.

In sum, the evidence supports an initial evaluation of 10 percent 
for the Veteran's service-connected right knee disorder, but 
there is a preponderance of evidence against the claim for a 
rating in excess of 10 percent for any point during the appeal 
period.  Accordingly, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001).

Extraschedular & TDIU

A determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that available 
schedular evaluations are inadequate.  To do this, the Board or 
the RO must determine if the criteria in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology.  If this is the case, the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment and 
frequent periods of hospitalization.  If the Board determines 
that the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and the disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008)  

In this instance, the Veteran's limitations and symptomatology 
associated with the Veteran's right hip and right knee 
disabilities are accounted for in the ratings currently assigned.  
As such, the Board finds that the diagnostic codes for those 
conditions adequately describe their current disability levels 
and symptomatology.  Therefore, a referral for an extraschedular 
rating is not warranted.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a 
claim for a total disability rating by reason of individual 
unemployability due to service-connected disability (TDIU) is 
considered part and parcel of an increased-rating claim when the 
issue of unemployability is raised by the record.  In this case, 
the issue of unemployability is not raised by the record.  The 
record indicates that the Veteran was currently working and there 
is no allegation that his service-connected hip or knee 
disabilities have resulted in unemployment.  Therefore, 
consideration of a TDIU is not warranted.   


ORDER

Entitlement to an initial rating in excess of 10 percent for the 
Veteran's service-connected right hip disorder is denied.

Entitlement to an initial rating of 10 percent, but no more, for 
the Veteran's service-connected right knee disorder is granted.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


